Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144013                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MARY A. WALDER,                                                                                         Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 144013
                                                                   COA: 298178
                                                                   Genesee CC: 09-091572-NO
  ST. JOHN THE EVANGELIST PARISH, a/k/a
  THE ORDINARY (BISHOP) OF THE ROMAN
  CATHOLIC DIOCESE OF LANSING IN
  TRUST FOR ST. JOHN THE EVANGELIST,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 27, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2012                         _________________________________________
           t0425                                                              Clerk